The bill makes no case for the reformation of the defendant's deed. Doubtless a deed can be reformed in cases of fraud or mistake, but this bill alleges neither, and, so far as it appears, the parties to the deed and bond gave and got just the security they intended. "A deed cannot be reformed in equity where it appears to have been made according to the intention and understanding of the parties at the time of its execution." Bradford v. Bradford, 54 N.H. 463: Hunt v. Rousmaniere, 1 Pet. 1, 13-17. The fact that the bond was not as good a security as might have been selected, affords no ground for relief, for while equity may compel parties to execute their agreements it has no authority to make agreements for them, or to substitute one for another. Hunt v. Rousmaniere, supra; 1 Sto. Eq. Jur. (12th ed.), s. 115.
The case made for the cancellation of the deed fails on both of the grounds taken by the plaintiff.
1. The charge against the defendant is not one of fraud upon the plaintiff, nor even upon Marsh and wife, but simply a breach of contract towards the latter, for which there is plainly a complete and adequate remedy at law by a suit upon the bond. But if not, and if Marsh and wife, if living, might maintain a bill for cancellation, the plaintiff cannot do so, not merely because the bond from its terms and nature was not assignable, but because it has never been assigned to her; and besides, the law affords her all the redress to which she is entitled by a suit upon the covenants of her
2. The mere non-occupation of the land for a year by the defendant raised no presumption that she abandoned all claim to it upon which the plaintiff had the right to rely; nor is the case presented at all analogous to the class of cases where one having title to the land himself knows that another, ignorant thereof, but believing himself to be the owner, is proceeding to incur expenditures and make improvements thereon, and the real owner conceals his title from him, or remains silent in relation to it; for the defendant's deed was upon record, and the plaintiff was bound to take notice of it. In order to justify the interposition of equity under such circumstances, it must clearly appear that the acts, silence, or other conduct of the defendant, in respect to the premises, were so inconsistent with her record title that the plaintiff was naturally misled thereby, and induced to act thereon to her injury. But the bill charges nothing of the kind, and contains no allegation whatever that does not fall far short of even the groundwork of an estoppel, or other equitable relief. And if the contrary were *Page 605 
true, relief would only be granted the plaintiff upon such terms as the real justice of the case might require. 1 Sto. Eq. Jur., s. 693. The demurrer is sustained.
Bill dismissed.
CARPENTER, J., did not sit: the others concurred.